Exhibit 10.6

 

FIFTH AMENDMENT TO
AAR CORP. SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN

 

WHEREAS, AAR CORP., a Delaware corporation (the “Company”) maintains the
AAR CORP. Supplemental Key Employee Retirement Plan as amended and restated
effective April 11, 2000 (the “Plan”); and

 

WHEREAS, the Company amended the Plan effective October 10, 2001, April 10,
2002, October 10, 2002, and December 18, 2002, and now deems it appropriate to
further amend the Plan in certain respects.

 

NOW, THEREFORE, the Plan is hereby amended, effective July 1, 2003 as follows:

 

1.                              Section 4.6(g) is hereby amended to read as
follows:

 

“(g)                           Notwithstanding any provision in the Plan to the
contrary, the following provisions shall apply to all amounts credited to each
Participant’s Supplemental Salary Deferral Account, his Supplemental Company
Account, and his Supplemental Profit Sharing Account (“Accounts”) following the
first to occur of:  (i) a drop in the overall credit rating of the Company below
S&P BB or Moody’s Ba; (ii) a drop in the Company’s market capitalization below
$75 million for five (5) consecutive trading days; (iii) a drop in the aggregate
of cash and existing available bank lines of the Company below $35 million; and
(iv) receipt of a notice of material adverse change under any of the Company’s
then existing debt agreements:

 

(1)                                During the thirty day period commencing on
the date an event described in clause (i), (ii), (iii), or (iv) occurs, the
Company, in its sole discretion, may distribute all or any portion of a
Participant’s Accounts, including gains and losses credited in accordance with
Section 4.5 to the date of distribution, to him in a lump sum as the Company
deems appropriate and in the best interest of the Company.

 

(2)                                No distribution due to the occurrence of an
event described in clause (i), (ii), (iii), or (iv) shall be made from and after
the thirtieth day following the date of such event.

 

(3)                                Following the expiration of the thirty day
period following the date of an event described in clause (i), (ii), (iii),
or (iv), a Participant shall continue to accrue benefits pursuant to Article III
if he is an Executive Officer, and make deferrals and receive contributions
pursuant to Article IV.

 

(4)                                The Company shall be entitled to make
separate decisions in accordance with clause (1) with respect to the interests
of each Participant hereunder.”

 

--------------------------------------------------------------------------------


 

2.                                       Section 8.13 shall be added to the Plan
to read as follows:

 

“8.13.                  Tax Savings.  Notwithstanding anything to the contrary
contained in the Plan, (i) if the Internal Revenue Service prevails in a claim
by it that amounts credited to a Participant’s Accounts, and/or earnings
thereon, constitute taxable income to the Participant or his beneficiary for any
taxable year of his prior to the taxable year in which such credits and/or
earnings are distributed to him or (ii) legal counsel satisfactory to the
Company and the applicable Participant or his beneficiary renders an opinion
that the Internal Revenue Service would likely prevail in such a claim, the
balance of such Participant’s Accounts, to the extent constituting taxable
income, shall be immediately distributed to the Participant or his beneficiary. 
For purposes of this paragraph, the Internal Revenue Service shall be deemed to
have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or if the Company, or a Participant or beneficiary, based upon an
opinion of legal counsel satisfactory to the Company and the Participant or his
beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction,
within the appropriate time period.”

 

IN WITNESS WHEREOF, this Fifth Amendment has been executed on this 25th day of
August, 2003.

 

 

 

AAR CORP.

 

 

 

By:

/s/ DAVID P. STORCH

 

David P. Storch, President

 

2

--------------------------------------------------------------------------------